Citation Nr: 0937306	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right thumb fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1979, and from October 1981 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) and Board remand.  

A March 2009 VA examination addendum raised the issues of 
entitlement to service connection for a right hand index 
finger disorder, entitlement to service connection for a 
right hand middle finger disorder, and entitlement to service 
connection for right hand arthritis.  A note on the March 
2009 addendum indicates that the issues of entitlement to 
service connection for an index finger disorder and a middle 
finger disorder were "deferred for RO initial action."  As 
the issues of entitlement to service connection for a right 
hand index finger disorder, entitlement to service connection 
for a right hand middle finger disorder, and entitlement to 
service connection for right hand arthritis have not been 
developed for appellate review, they are referred to the RO 
for appropriate disposition.

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

In November 2008, pursuant to Board remand, the Veteran 
underwent a VA examination to determine the severity of his 
service-connected right thumb disorder.  In a March 2009 
addendum to the November 2008 VA examination report, the VA 
examiner noted that there was a mild narrowing of the distal 
interphalangeal joint in the index finger, a two millimeter 
soft tissue density lateral to the third proximal phalanx 
head consistent with a chip fracture or foreign body, and 
mild degenerative joint disease at the distal interphalangeal 
joints.  The VA examiner opined that it was "at least as 
likely as not (50/50 probability) that the residual 
discomforts and degenerative changes are caused by the 
injury/fracture incurred while in the military."  The claims 
file indicates that the issues of entitlement to service 
connection for an index finger disorder and a middle finger 
disorder were "deferred for RO initial action/decision."

However, the issue entitlement to a compensable evaluation 
for residuals of a right thumb disorder is inextricably 
intertwined with the issues of entitlement to service 
connection for an index finger disorder and a middle finger 
disorder, because the applicable diagnostic criteria for 
evaluating the digits of the hand provide for higher 
evaluations when there is ankylosis or limitation of motion 
of more than one digit of the hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230; see also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered); see also Smith v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (where the facts underlying separate 
claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together.).

Because consideration of the issue of entitlement to a 
compensable evaluation for a right thumb disorder requires 
consideration of whether there is favorable ankylosis or 
limitation of motion of the right hand index and middle 
fingers, determination of the issues of entitlement to 
service connection for right hand index and middle finger 
disorders directly impacts the claim for entitlement to a 
compensable evaluation for a right thumb disorder, and must 
be adjudicated before the claim for a compensable evaluation 
for a right thumb disorder can be considered.  Accordingly, 
appellate review of the Veteran's claim for entitlement to a 
compensable evaluation for a right thumb disorder must be 
deferred because it is inextricably intertwined with the 
issues of entitlement to service connection for right hand 
index and middle finger disorders, which must first be 
addressed by the RO.  See Harris, 1 Vet. App. at 183.



Accordingly, the case is remanded for the following action:

After, and only after, the RO has 
developed and adjudicated the claims of 
entitlement to service connection for 
right hand index and middle finger 
disorders, the RO must readjudicate the 
Veteran's claim for entitlement to a 
compensable evaluation for a right thumb 
disorder, with consideration of all of the 
diagnostic codes applicable to the digits 
of the hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




